Citation Nr: 0901488	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-04 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for thoracic 
and cervical back pain, with MRI evidence of mild disc bulge 
at C 5-6 and C 6-7.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1970 to 
September 1973.  

Service records and statements from the veteran indicate that 
he also served in the United States Army Reserves.  However, 
the file does not contain any documentary evidence confirming 
the dates of either Active or Inactive Duty for Training.  
Because such evidence is pertinent to the veteran's claim, 
the attempted acquisition of such records will be addressed 
in the Remand portion of this determination.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Lincoln, 
Nebraska Department of Veterans Affairs (VA) Regional Office 
(RO), which determined that new and material evidence had not 
been submitted to reopen the veteran's claim of service 
connection for cervical and thoracic back pain, with MRI 
evidence of mild disc bulge at C 5-6 and C 6-7.  The 
veteran's notice of disagreement (NOD) was received in 
November 2005. A statement of the case (SOC) was issued in 
December 2005, and a substantive appeal was received in 
February 2006.  The veteran appeared at a July 2007 Board 
hearing at the RO.  A transcript is of record.

The issue of entitlement to service connection for thoracic 
and cervical back pain, with MRI evidence of mild disc bulge 
at C 5-6 and C 6-7, is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The VA 
will notify the appellant if any action on his part is 
required.


FINDINGS OF FACT

1.  An unappealed rating decision in August 2003 denied the 
veteran's claim for service connection for cervical and 
thoracic back pain, with MRI evidence of mild disc bulge at C 
5-6 and C 6 -7, based on a finding that the disability did 
not occur in and was not caused by service.

2.  Evidence received since the August 2003 rating decision 
raises questions about the nature and etiology of the 
veteran's back and neck disorder, relates to an unestablished 
fact necessary to substantiate the claim seeking service 
connection for a back and neck disorder, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the August 2003 rating decision is 
new and material, and the claim of service connection for 
thoracic and cervical back pain, with MRI evidence of mild 
disc bulge at C 5-6 and C 6-7 may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes the VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, the VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing or content is 
harmless.  Accordingly, the Board will address the merits of 
the claim.

B.	Legal Criteria, Factual Background, Analysis

Historically, the RO denied the veteran's claim for service 
connection for thoracic and cervical back pain, with MRI 
evidence of mild disc bulge at C 5-6 and C 6-7, in an August 
2003 rating decision, stating that the evidence contained no 
indication that prior physical testing activities for service 
caused his back and neck disorder.  The veteran did not 
appeal this decision and it became final.  See 38 U.S.C.A. § 
7105. 

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any injury 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
injury was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, the VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is aware that, when service medical records are 
missing, it has a heightened obligation to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
This obligation, however, does not lower the legal standard 
for proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
The Board's analysis of the veteran's claim is undertaken 
with this duty in mind.  

Evidence submitted prior to the August 2003 rating decision 
included reserve medical records, VA and private medical 
records, and statements from private medical examiners and 
the veteran. 

A March 2000 private medical record, reporting the results of 
an MRI examination, indicated broad disc bulging with 
bilateral uncovertebral osteophytic change suggested at C6-7 
with a degree of bilateral neuroforaminal encroachment; more 
focal encroachment on the left at C6-7 which appeared to be 
due to a combination of uncovertebral osteophytic change and 
a superimposed disc protrusion; and mild disc bulging at C5-6 
with no evidence of frank nerve impingement or disc 
herniation.  

An April 2000 private medical record, authored by "S.G.," a 
certified physician's assistant, and "Dr. A.M.," noted that 
the veteran reportedly had experienced pain between his 
shoulder blade area intermittently for a few years.  The 
veteran indicated that he had fallen in January 2000, landing 
on his left shoulder and, since that time, he had tingling in 
his left four fingers, excluding his thumb.  He described the 
pain as a hard, aching pain between his shoulder blades that 
he experienced every day.  The pain would wax and wane, but, 
over the past few months, it had improved.  He stated that 
every time he had to do sit-ups as part of annual physical 
training for the Army Reserves (mistakenly referred to as the 
Army National Guard), he would have increased pain between 
his shoulder blades for a month or two.

A physical examination reported a full range of motion with 
bilateral head rotation as well as flexion and extension.  
Reviewing the March 2000 MRI, the examiners noted broad disc 
bulging at the C5/6 and C6/7 levels; some mild neural 
foraminal narrowing secondary to the disc bulge; and some 
spondylosis.  No frank disc herniation was found.  The 
assessment was intermittent left C6 radiculopathy consisting 
of paresthesias into the left thumb.  

An April 2000 letter, issued by S.G. and Dr. A.M. to the 
veteran's reserve regiment, recommended that the veteran be 
excused from participating in sit-ups during physical 
training.  The examiners stated that they had seen the 
veteran that month for complaints of lower cervical/upper 
thoracic pain and tingling into the left thumb.  "Work up" 
had revealed spondylosis of the cervical spine with some mild 
disc bulging at C5/6 and C6/7; and evidence of mild 
degenerative disc disease at all levels.  

In a November 2002 statement, the veteran asserted that his 
current neck pains were connected directly to sit-ups he 
performed as part of physical fitness tests required by the 
reserves.  He reported that he felt the pain during one such 
test in 1996 and that each year, during his annual test, he 
thought that the pain had worsened.  He believed that the 
condition was related to performing the "regular" sit-ups, 
as opposed to "modified" or "crunch" sit-ups, required by 
the reserves.  He said that he had never had any neck 
problems until the 1996 physical fitness test and, as of the 
date of the statement, his neck hurt constantly.  

A January 2003 service medical record, evaluating the 
veteran's "Functional Capacity" for reserve duty, included 
the veteran's self-assessment for duty.  The veteran asserted 
that he was capable of performing all duties listed on the 
form (i.e. walking 12 miles or more in combat boots; jogging 
two miles; lifting 60 lbs.; etc.).  The only activity that 
the veteran definitively claimed that he could not perform 
was sit-ups.  The Board notes that, when asked if any medical 
conditions would prevent the veteran from wearing a helmet, 
the veteran checked boxes labeled "yes" and "no."  A 
physician reported that he concurred with the veteran's self-
assessments, and noted that the veteran had cervical disk 
disease of C5-7.  

A February 2003 service medical record, reporting the results 
of a medical examination for the reserves, noted that the 
veteran's spine and musculoskeletal system were abnormal.  In 
explaining the reason for this finding, the examiner 
indicated that the veteran had cervical disc disease C5-7, 
and recommended following up with a civilian physician for 
the current status of the disorder to determine if a 
permanent profile was required.  

A subsequent February 2003 service medical record indicated 
that the veteran was found to be physically fit for retention 
in the reserves.  However, the report also noted that the 
veteran had abnormal findings as indicated on service medical 
records for certain disorders, requiring follow-up with a 
civilian medical or dental provider.  On the form, the 
veteran was noted to have an abnormal finding regarding his 
hearing and, at the bottom of the page, the words "cervical 
disc disease" C5-7 are typed, presumably noting an abnormal 
finding for this disorder as well.  

A July 2003 VA record indicated that attempts to acquire the 
veteran's service medical records, in accordance with M21-1, 
Part III, Para. 4.29, had been followed.  The military 
records specialist, who authored the record, noted that the 
National Public Records Center (NPRC), the Department of the 
Army, and the veteran's reserve unit had been contacted and 
the records had not been located.  Because all efforts to 
obtain the information had been exhausted and all further 
efforts would be futile, the VA concluded that the records 
were not available.

Evidence received since the August 2003 rating decision 
consisted of VA medical records and a transcript of a July 
2007 Board hearing held at the RO.

A September 2003 VA medical record, noting the findings of an 
X-ray examination requested by "Dr. J.B.", reported 2 mm of 
forward slippage of C4 and C5; anterior osteophytic spurring 
with disk space narrowing at C5-C6 and C6-C7; straightening 
of the normal cervical lordosis with moderate localized 
kyphosis with apex at C5-C6; and left neural foraminal 
narrowing at C6-C7.  The impression was moderate to advanced 
spondylosis, predominately at C5-C6 and C6-C7; and minimal 
anterior forward slippage of C4 on C5.  

A September 2003 VA medical record, authored by Dr. J.B., 
noted that the veteran reportedly remembered first having 
neck pain in 1973.  Since that time, he recalled having 
intermittent pain in his neck, arms, and shoulders.  After 
noticing neck pain in 1997 and again in 2000, he sought 
treatment from Dr. A.M. who informed him that he had bulging 
disks in the mid-cervical spine area.  The veteran stated 
that the neck pain was now constant and was aggravated by 
activity.  A physical examination found that he had 
restricted right rotation of the neck with pain.  Reviewing 
the findings of the X-ray he had requested, Dr. J.B. noted 
significant cervical spondylosis from C4-5, C6-7, especially 
C4-5 and C6.  The assessment was significant degenerative 
disease involving the mid-cervical spine; with evidence of 
foraminal encroachment of osteophytes in C4-5 and C6; and 
some reversal of the cervical curve in that area.  Dr. J.B.'s 
opinion was that, because the degenerative disease involving 
the cervical spine was noted to have begun during service in 
1973, the disorder was definitely related to the veteran's 
service.

An October 2003 VA medical record, reporting the results of 
an MRI examination requested by Dr. J.B., indicated normal 
signal intensity within the spinal cord; end plate changes 
involving the inferior aspect of C5 and the superior and mid-
aspect of C6; sagittal images demonstrating mild 
circumferential disk bulges at C5-C6 and C6-C7; no focal 
protrusions on the axial images; and patent neural foramina.  
The impression was circumferential disk bulges without focal 
protrusions involving C5-C6 and C6-C7; and end plate changes 
at C5 and C6. 

A subsequent October 2003 VA medical record, authored by Dr. 
J.B., reported significant spondylosis at C5, C6, and C7; and 
definite though (sic) changes at C5, C6, and C7.  Dr. J.B. 
noted that he was sure that these changes dated back to 
service and that the veteran should be service-connected for 
the disorder.

During the July 2007 Board hearing, the veteran stated that 
he hurt his neck while performing the Army sit-up when he was 
in the reserves.  He recalled that he knew that people were 
being "kicked out" of the reserves, so he performed the 
sit-up because he wanted to "get [his] 20 years in."  He 
believed that the accumulation of performing the sit-up every 
six months worsened his disorder.  See Hearing Transcript at 
4.  

C.  Reopening of the Claim

Because the veteran's claim was previously denied based on a 
finding that his current back and neck disorder did not occur 
in nor was it related to his service, for evidence to be new 
and material, it would have to tend to show otherwise, i.e., 
that the veteran's disability was incurred in or aggravated 
during service.

The September and October 2003 medical records, authored by 
Dr. J.B., constitute new and material evidence because they 
were not before the agency decision-makers in August 2003, 
and they include medical evidence indicating that the 
veteran's disorders were linked to service.  When taken at 
face value, as is required when determining solely whether to 
reopen a previously denied claim, the Board finds that this 
evidence relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  Accordingly, the evidence is 
new and material and the claim of entitlement to service 
connection for a back and neck disorder must be reopened.

ORDER

The appeal seeking to reopen a claim of service connection 
for veteran's claim for service connection for cervical and 
thoracic back pain with MRI evidence of mild disc bulge at C 
5-6 and C 6-7 is granted.


REMAND

In reviewing the veteran's claim, the record contains 
sufficient medical evidence to indicate that the veteran 
currently has been diagnosed with a disorder of the cervical 
spine.  The Board notes that no medical evidence indicates 
that the veteran suffered an injury during either active 
service or training in the reserves.  However, all of the 
veteran's service medical records and most medical records 
involving his service in the reserves are not associated with 
the case file.  As mentioned previously, because the 
veteran's service medical records are missing, the Board has 
a heightened obligation to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  See Pruitt, 2 Vet. App. at 85; O'Hare, 1 Vet. App. at 
367.  This obligation, however, does not lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  See Russo, 9 Vet. App. at 51 
(1996).  

Reviewing the medical evidence of record, the only competent 
opinions regarding whether the veteran's back and neck 
disorder is linked to service are found in the September 2003 
and October 2003 VA medical records, authored by Dr. J.B.  
While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Court has held on a 
number of occasions that the Board is not required to accept 
a physician's opinion that is based upon a claimant's 
recitation of an uncorroborated medical history.  See, e.g., 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995); Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  A bare transcription of lay history, unenhanced 
by additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  On the other hand, the Court has held that the value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999). 

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), 
citing its decisions in Swann  and Reonal, the Court 
reaffirmed that, in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  The VA and the Board may not, however, simply 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran.  

In the present case, Dr. J.B.'s reports, specifically the 
September and October 2003 VA medical records, included 
findings indicating a link between a degenerative disease of 
the veteran's cervical spine and his service.  In the 
September 2003 VA medical record, the Dr. J.B. noted that, 
because the condition began in 1973, while the veteran was in 
service, he believed that it definitely was related to 
service.  The October 2003 VA medical record indicated that, 
having reviewed the veteran's MRI, the examiner was "sure" 
that the disorder dated back to service.  The Board notes, 
however, that the doctor's reports contain no indication that 
he reviewed the claims file, prior medical records, or other 
preexisting clinical data in reaching his conclusion.  
Because these medical records do not mention any other source 
of information, the Board must conclude that Dr. J.B. based 
his descriptions of the veteran's medical history solely on 
statements made by the veteran as listed in the September 
2003 VA medical record.  

The Board also notes that the statements allegedly made by 
the veteran to Dr. J.B. in September 2003, indicating that he 
first noticed neck pain during service in 1973, are 
contradicted by the veteran's November 2002 statement, 
tracing the pain back to reserves training in 1996.  
Additionally, during the July 2007 Board hearing, the veteran 
did not testify that he felt any neck pain during service, 
but indicated that he first experienced it while doing sit-
ups during physical training for the reserves.  See Hearing 
Transcript at 4.  

As noted above, it is apparent that Dr. J.B., the examiner 
who proffered the positive nexus opinions found in the file, 
did not review either the claims file or prior medical 
records in reaching his conclusion; and that his opinion was 
based on facts allegedly provided by the veteran that were 
contradicted by other statements included in the record.  See 
Kowalski, 19 Vet. App. at 179.  Under these circumstances, 
the Board finds that Dr. J.B.'s opinion supporting the claim 
that a nexus existed between the veteran's back and neck 
disorder and his service is considerably weakened.  See 
Prejean v. West,  13 Vet. App. 444, 448 (2000) (indicating 
that the Board may determine the probative value of medical 
opinions based on their detail of their analysis and the 
physician's access to the veteran's medical records).  

If the medical evidence of record is insufficient, the Board 
is free to supplement the record by seeking a medical opinion 
based upon an examination and a review of the relevant 
evidence in the claims file.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  In view of the foregoing, the Board 
finds that a VA medical examination that includes an opinion 
addressing the contended causal relationship, which is 
preceded by a review of all of the relevant medical evidence 
in the claims file and supported by a rationale, is 
warranted.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c (4) (2007); see also McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006). 

The Board also notes that the veteran's reserve medical 
records are largely missing.  In addition, the Board finds 
that the record does not contain any report listing the 
veteran's dates of service in the United States Army 
Reserves.  Because such evidence is pertinent to the 
veteran's claim, the Board finds that the AMC/RO must seek to 
obtain these records and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the veteran an additional 
notification letter regarding service 
connection for service connection for 
cervical and thoracic back pain, with MRI 
evidence of mild disc bulge at C 5-6 and 
C6-7.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159.

2.  The AMC/RO should obtain any missing 
personnel or medical records from the Army 
Reserves, National Personnel Records 
Center (NPRC) or any other appropriate 
agency.  At a minimum, the AMC/RO should 
seek records indicating the dates for the 
veteran's Active or Inactive Duty for 
Training with the United States Army 
Reserves.  All efforts to obtain these 
records should be fully documented, and 
the various agencies must provide a 
negative response if records are not 
available.

3.  The veteran should be afforded a VA 
medical examination to determine the 
nature, approximate onset date, and 
etiology of the veteran's current back and 
neck disorder, currently evaluated as 
cervical and thoracic back pain with MRI 
evidence of mild disc bulge at C 5-6 and 
C6-7.  Following a review of the relevant 
medical evidence in the claims file and 
the history obtained in accordance with 
this remand, the clinical evaluation, and 
any tests that are deemed necessary, the 
examiner is asked to provide an opinion on 
the following:

Is it at least as likely as not (50 
percent or greater probability) that the 
veteran's current back and neck disorder 
began during service or is otherwise 
linked to any incident of either active 
service or Reserves service, including 
Active or Inactive Duty for Training?

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

4.  When the development requested has 
been completed, the AMC/RO must re-
adjudicate the claim with consideration of 
all evidence in the claims file.  If the 
benefit sought is not granted, the veteran 
and his representative should be furnished 
a SSOC, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


